Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 02, 2016

The Court of Appeals hereby passes the following order:

A16A2083. TRAVIS D. HODGES v. THE STATE.

      In June 2002, Travis D. Hodges pled guilty to three separate counts of armed
robbery. He was sentenced to ten years in prison on each count, to be served
consecutively. In March 2016, Hodges filed a “Motion to Correct an Illegal and/or
Void Sentence.” The trial court denied the motion and Hodges filed this direct
appeal. We, however, lack jurisdiction.
      A direct appeal may lie from an order denying a motion to vacate or correct a
void sentence, but only if the defendant raises a colorable claim that the sentence is,
in fact, void. Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009); Burg v.
State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). “Motions to vacate a void
sentence generally are limited to claims that – even assuming the existence and
validity of the conviction for which the sentence was imposed – the law does not
authorize that sentence, most typically because it exceeds the most severe punishment
for which the applicable penal statute provides.” von Thomas v. State, 293 Ga. 569,
572 (2) (748 SE2d 446) (2013). Thus, when a sentence is within the statutory range
of punishment, it is not void. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483)
(2004).
      In his void-sentence motion, Hodges asserted the trial court should have run
the ten-year sentences concurrently. Because it is well-established that “whether to
impose consecutive or concurrent sentences for multiple offenses is within the trial
court’s discretion,” Simpson v. State, 310 Ga. App. 63, 64 n. 4 (715 SE2d 675)
(2011), Hodges has not raised a colorable void sentence claim. Hodges also asserted
the trial court did not consider his background prior to sentencing, did not advise him
of the complete range of punishment applicable, and affirmatively misinformed him
regarding his parole eligibility. However, these assertions do not raise colorable void
sentence claims. Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.



                                        Court of Appeals of the State of Georgia
                                                                             08/02/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.